Livingston, District Judge.
This is an appeal from the district court for Brown county asserting error in the judgment of that court in overruling a motion for new trial based upon newly discovered evidence in the case of Flannigan v. State, ante, p. 640, on error in this court. For the purpose of argument the two cases were submitted together.
The error complained of in the instant case is that the lower court erred in overruling a motion for new trial filed after the adjournment of the term at which the verdict was rendered, based on newly discovered evidence. That such motion must be filed during the term is fixed by statute, which has been before this court on a number of occasions. Comp. St. 1929, sec. 29-2103. See Bradshaw v. State, 19 Neb. 644; Hubbard v. State, 72 Neb. 62; Fouse v. State, 83 Neb. 258; Evers v. State, 87 Neb. 721; Simmons v. State, 111 Neb. 644.
The judgment of the lower court is
Affirmed.